Citation Nr: 0708227	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-15 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include depression and post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for the residuals of an 
injury of the right shoulder.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
December 1965, from May 1970 to January 1973, and from 
November 1978 to March 1986.  The record suggests that the 
veteran may have had additional service; however, 
verification of that service is not of record.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a rating decision of 
January 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served in the US Army during the Vietnam 
Conflict.  The veteran's DD 214 indicates that he received a 
Vietnam Campaign Medal and a Vietnam Service Medal.  One of 
the DD214s suggests that the veteran was involved in some 
manner with an "unnamed campaign" while in Vietnam.  The 
veteran has claimed that while in Vietnam, he served in the 
1st Cavalry Division (2/7th CAV) and that he was exposed to a 
number of stressors.  He believes that these stressors 
contributed to the development of psychiatric disorders from 
which he claims he now suffers therefrom.  Additionally, the 
veteran contends that he now suffers from a right shoulder 
disability that is the result of an injury he experienced in 
service.  

A review of the claims folder indicates that the RO has not 
contacted the Department of Defense (DOD) in order to verify 
the veteran's alleged stressors.  In the case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, supra, the claimant submitted evidence that his 
unit was subjected to rocket attacks.  The Court pointed out 
that corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).

The veteran has asserted that while he was assigned to one of 
the Company's in 2/7th CAV, 1st CAV DIV, he was exposed to 
many stressful situations.  He has stated that one of his 
best friends in the unit, Joseph M. Workman, was killed while 
they were both in Vietnam.  He has further stated that on a 
second tour of Vietnam he saw a fellow soldier seriously 
injured when a 55 gallon drum blew up.  Moreover, he contends 
that he was repeatedly exposed to enemy rifle, rocket, and 
mortar fire.  As reported, a review of the claims folder 
indicates that the RO has never requested information from 
the Department of Defense that would confirm the claimed 
stressors and it has never determined whether the Court's 
pronouncements in Pentecost applied to the veteran's stressor 
statements.  The Board would add that the RO has never 
attempted to confirm the actual dates in which the veteran 
served in Vietnam; i.e., was he stationed in Vietnam on two 
separate occasions.  

To add to this, the veteran has been "diagnosed" as 
suffering from PTSD.  He has also been diagnosed as suffering 
from depression.  He has received treatment from VA 
facilities.  Nevertheless, there is no indication from the 
claims folder that the RO ever attempted to clarify either 
diagnosis, or to obtain clarification as to which diagnosis 
was correct.  The Board believes that such development and 
clarification is required by the VA and goes towards 
fulfilling the VA's duty to assist the veteran in the 
development of his claim.  Without that development, the 
Board and the RO can not objectively conclude whether the 
veteran's assertions have merit.  Hence, the claim must be 
remanded for the purpose of obtaining this information.

Added to the above, the record also indicates that none of 
the examiners who have treated or diagnosed the veteran have 
ever confirmed whether any diagnosis of PTSD is due to the 
stressors reported by the veteran.  The Board notes that the 
Court held in West v. Brown, 7 Vet. App. 70 (1994), in 
effect, that a psychiatric evaluation based upon an 
incomplete or questionable history is inadequate for rating 
purposes and frustrates the efforts of judicial review.

If it is determined that the veteran did not engage in 
combat, credible supporting evidence from any source showing 
that his claimed in-service stressor actually occurred is 
required for him to prevail.  See Cohen v. Brown, 10 Vet. 
App. 128, (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); Doran v. Brown, 6 Vet. App. 283, 290 (1994).  Under 
such circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395.  Rather, a service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2006); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  Hence, to ensure that the 
VA has met its duty to assist the veteran in developing the 
facts pertinent to his claim, in accordance with the VCAA, 
and to ensure full compliance with due process requirements, 
this case must be REMANDED to the RO/AMC for the further 
development of evidence.

With respect to the claimed right shoulder disability, the 
veteran's service medical records indicate that while he was 
receiving treatment for an alcohol problem, he injured his 
right shoulder.  Specifically, a medical record report from 
August 1985 (from the DDEAMC, Fort Gordon, Georgia) indicates 
that the veteran injured his scapula when a go-cart he was 
driving flipped over.  An examination has not been 
accomplished that would corroborate the veteran's assertions 
that he now suffers from a right shoulder disability that is 
related to the above-referenced injury.  As such, since the 
claim must be remanded for the foregoing, the appellant 
should undergo a VA orthopedic examination in order to 
determine whether the veteran now suffers from the disability 
claimed and whether it is related to his military service.  
See Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment 
of the statutory duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"); see also 38 C.F.R. § 4.2 (2006) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2006) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  In other 
words, because a physician has not commented specifically on 
the veteran's various assertions with respect to his right 
shoulder condition, the claim is remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Additionally, the VA has been given notice that the veteran 
could be receiving Social Security Administration (SSA) 
benefits, and since this could have a direct effect on the 
veteran's claim for either a right shoulder disability or a 
psychiatric disorder, any SSA records should be obtained and 
associated in the claims folder.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992) (VA has a duty to attempt to 
secure all records of the SSA regarding the veteran's 
determination of unemployability for SSA purposes).  These 
records must be obtained because they may provide additional 
insight into the veteran's claim.  Thus, the claim must also 
be returned to the AMC/RO for the purpose of obtaining those 
SSA records.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC should request that the 
veteran provide another written statement 
concerning his experience in the Republic 
of Vietnam and his duties in 1965 and 
again in 1972.  The veteran should be 
asked what units he was assigned thereto 
during these two periods of service and 
the duties he performed during these 
periods of service.  The veteran should 
be advised that this information is 
vitally necessary to obtain supportive 
evidence on the stressful events and he 
must be asked to be as specific as 
possible.  

The RO/AMC should provide to the veteran 
copies of the veteran's previous 
statements so that the veteran can use 
those documents to refresh his memories 
and also add any additional information 
that he may have forgotten in those 
documents.  He should be informed that, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  He should be further advised 
that a failure to respond may result in 
an adverse action against his claim.  The 
RO/AMC should note in the record the 
responses provided by the veteran.

The RO/AMC should specifically ask that 
the veteran elaborate on the following 
assertions:

a.  The veteran should provide as much 
detail as he possibly can with respect to 
the death of his friend, Joseph M. 
Workman, who was a member of D Co., 2/7th 
CAV, 1st CAV DIV.  The veteran should 
provide as much information as he can 
with respect to the death of his buddy; 
i.e., his location at the time of his 
friend's death and how the death affected 
him.  

b.  The veteran should provide as much 
detail as he possibly can with respect to 
his duties while stationed in the 
Republic of Vietnam in 1965 and 1972.  
The veteran should provide any 
information with respect to his duties, 
his location, individuals who served with 
him, any individuals he may have seen 
killed or wounded, the stressors he 
encountered, how the stressors have 
affected him, etcetera.  

2.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the veteran, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the Joint Service Records Retention 
Center (JSRRC).  The RO/AMC should ask 
each of the units whether they can 
confirm the presence of the veteran, his 
duties, and any event he comments 
thereon.  Specifically, the RO/AMC should 
request confirmation of the veteran's 
claim that he served in Vietnam in 1965 
and again in 1972.  It should further ask 
for confirmation of the veteran's 
participation in an "unnamed campaign" 
during the veteran's second period of 
service in Vietnam.  Any and all 
information obtained should be included 
in the claims folder for future review.  

3.  The AMC/RO should request the 
appellant's records from the SSA, to 
include any SSI or disability 
determination and associated medical 
records.  If records are unavailable, 
please have the SSA so indicate.

4.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record.

5.  Following completion of the above, if 
and only if it has been determined that 
the veteran actually experienced a 
stressor that may have resulted in the 
development of a psychiatric disorder, 
the RO/AMC should arrange for the veteran 
to be examined by a psychiatrist, who has 
not previously examined him, to determine 
the correct diagnosis of any psychiatric 
disorder.  The RO/AMC must specify, for 
the examiner, the stressor or stressors 
that the RO/AMC has determined are 
established by the record.  The examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor or stressors in 
service.  If the examiner determines that 
the veteran has any psychiatric disorder 
in addition to PTSD, the examiner should 
determine the relationship of any such 
disorders among themselves (including 
etiological origin and secondary 
causation) and specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

6.  Once paragraphs 1 through 5 have been 
accomplished, the RO/AMC should arrange 
for the veteran to undergo an orthopedic 
examination in order to determine whether 
the veteran is currently suffering from a 
right shoulder disability and the 
etiology of that disability.  

The claims file must be furnished to the 
examiner for review in connection with 
the examination.  All necessary 
diagnostic tests, including x- rays, 
should be completed and all pertinent 
symptomatology and findings should be 
reported in detail.

Based on a review of the claims file and 
the examination findings, the examiner 
should indicate whether it is at least as 
likely as not that any found right 
shoulder disability is attributable to 
the veteran's military service or to some 
other cause or causes.  The examiner 
should provide a complete rationale for 
all conclusions reached.  If this matter 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiner in the 
respective report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  The examiner must 
specifically comment on whether the 
injury the veteran suffered while he was 
in service led to the development of any 
found current right shoulder disorder.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

7.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Following completion of the above actions, the RO/AMC should 
review the evidence and it should determine whether service 
connection is warranted.  If any determination remains 
adverse to the veteran, he should be provided a supplemental 
statement of the case that contains any additional evidence, 
citations of applicable laws and regulations not previously 
provided, and the reasons and bases for the decision.  The 
veteran and his representative should be given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
veteran need take no action until otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



